Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ranchez Shelley seeks to appeal the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction of sentence and motion for reconsideration. We confine our review to the issue raised in the informal brief. 4th Cir. R. 34(b). Because Shelley does not challenge the district court’s disposition of the § 3582 motion, he has forfeited appellate review of that order. With regard to the motion for reconsideration, the district court lacked the authority to consider Shelley’s motion. See United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir.2010). We therefore affirm the court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.